By JUDGE THOMAS S. KENNY
I have not entered the writ of certiorari in this case because it appears that it may not be timely. The petition was filed November 16, but the action complained of was taken on October 9, 1990. Section 15.1-497 provides that such a petition must be filed within thirty days "after the filing of the decision in the office of the board."
If the "filing of the decision" was subsequent to the October 9 decision, [the] petition [should be revised] to reflect that fact.
Also, I believe the proposed writ is overbroad in the documentation it requires the board to produce. The purpose of the writ is to procure before this court the record on which the Board based its decision; it is not a substitute for discovery. I would not include items 7 through 11 mentioned in [the] proposed writ, nor would I include staff memoranda, drafts or supplements from item 6.